NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DAMIEN T. DENNIS,                                No. 13-15698

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00591-RCJ-
                                                 WGC
  v.

STATE OF NEVADA, DEPARTMENT                      MEMORANDUM*
OF CORRECTIONS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Nevada state prisoner Damien T. Dennis appeals pro se from the district

court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging, among

other claims, excessive force. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir.

2013). We reverse and remand for further proceedings.

       The district court granted summary judgment on Dennis’s excessive force

claim, concluding that Dennis failed to raise any genuine disputes of material fact.

However, Dennis stated in his declaration that defendants repeatedly slammed his

face against a wall, took him to the ground, and repeatedly punched the right side

of his face, even though he complied with defendants’ orders, was handcuffed, and

did not resist removal from his cell. Thus, viewing the evidence in the light most

favorable to Dennis, Dennis raised a triable dispute as to whether defendants

maliciously and sadistically used force against him. See Hudson v. McMillian, 503

U.S. 1, 7 (1992) (holding that “the core judicial inquiry” in resolving an Eighth

Amendment excessive force claim is “whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause

harm” ); Furnace, 705 F.3d at 1026 (a court reviewing a summary judgment

motion must “assume the truth of the evidence set forth by the nonmoving party”);

see also Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (“An inmate who is gratuitously

beaten by guards does not lose his ability to pursue an excessive force claim

merely because he has the good fortune to escape without serious injury.”).

      Accordingly, we reverse and remand for further proceedings as to this claim.


                                           2                                    13-15698
REVERSED and REMANDED.




                         3   13-15698